Citation Nr: 1454580	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Marine Corps from to November 1962 to October 1966; and in the National Guard from December 1972 to January 1989; as well as in Reserve service.   

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied service connection for a hearing loss disability.

The Veteran testified before the undersigned Veterans Law Judge at a June 2013 travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that his bilateral hearing loss disability was incurred in either active duty service, or service in the National Guard, from the acoustic trauma associated with working with plane engines. 

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).  

In June 2011, VA submitted a Personnel Information and Exchange System (PIES) request for the Veteran's service treatment records, to verify unverified dates of service, and to furnish dates served in Vietnam.  The period of service submitted was for the Marine Corps from November 1962 to October 1966.  In June 2001, VA submitted a request to the Oregon National Guard for verification of all periods of service, complete service medical records, and verification of retired pay.  It does not appear; however, that any requests were made to other Federal records repositories for the Veteran's National Guard service personnel and medical treatment records.  Furthermore, the Veteran has contended at times, including his VA examination and his March 2010 Notice of Disagreement, that he actually served in the National Guard until May 2001, although there is no record of Guard service at that time.  There is however, a February 2001 letter from the U.S Army Reserve Personnel Command notifying the Veteran that he is placed on the retired list for May 2001.  Therefore it appears that the Veteran may have had Reserve service through 2001.  Upon remand another request should be made for any outstanding service personnel and treatment records from the Veteran's National Guard and Reserve service, and the dates of INACDUTRA and ACDUTRA service should be verified.  38 C.F.R. § 3.159(c)(2) (2013).  

Next, in February 2010, the Veteran was afforded a VA audiological examination.  The examiner noted normal hearing at military separation, and that the Veteran first began to notice hearing loss in the early to mid-1990's.  The Veteran also reported that during service he was exposed to artillery and aircraft and jet engines, and that he wore hearing protection on occasion, but even when it was available he did not always use it.  The Veteran also reported that he like to shoot guns and that he wears hearing protection now, but did not when he was younger.  The examiner noted that the hearing test at entrance to the National Guard six years after active duty separation showed bilateral high frequency hearing loss at 4000 Hz and that the hearing loss had a high frequency slope consistent with a noise induced hearing loss.  The examiner also noted that the Veteran had a significant history of noise exposure post-military service.  Based on those factors, the examiner opined that the Veteran's hearing loss was less likely as not caused by a or a result of acoustic trauma during active duty service.  The examiner did not address the fact that the Veteran was treated for ear infections in December 1965 in the left ear.

The examiner was asked to address the Veteran's National Guard service in an addendum opinion, which was completed May 2012.  The examiner stated that the Veteran had normal hearing lat entry and exit from active duty and opined that sometime between separation from active duty and the start of National Guard duty the Veteran began to experience high frequency hearing loss.  She noted that the Veteran's hearing tests during 1972, 1974, and 1976 show hearing loss, but no significant threshold shifts, and that non-military noise exposure and old age related hearing loss could not be ruled out as major contributing factors to the Veteran's hearing loss.  The examiner ultimately opined that an opinion regarding hearing loss while in National Guard could not be made without resorting to mere speculation.  The examiner noted that the Veteran stated he was in the National Guard until 2001, as opposed to 1989; and further, it needed to be clarified how often the Veteran was on duty while in the National Guard.  

In June 2013, the Veteran testified at a travel board hearing.  He stated that he was a turbine engine mechanic and did the overhauls on all the engines from the operating squadrons, and also ran the engines on a test stand.  He stated that prior to that, he was at a naval air station in Kansas, and working with the Reserve forces, and running test stands on engines after overhaul.  He stated that in some instances "you don't think to get your earmuffs on" or that sometimes he could not get under the engines to work if he had his earmuffs on.  He also stated that the last four months he was in Vietnam he was exposed to a 105-millimeter gun battery.  His wife testified that she met him in June 1966 and she immediately had to begin repeating things and raising her voice.  The Veteran also stated that he did not recall his discharge examination.  He testified that he worked at a metallurgy site between active service and the National Guard, but that they were not allowed to work without hearing protection, either plugs or earmuffs.  He also stated that he started working as a range officer around 1971, but again always wore ear protection.  He noted that he continued to work with airplanes, helicopters and engines during his time in the National Guard.  

Upon remand the Veteran should be afforded an audiological examination that takes into account the Veteran's lay statements regarding acoustic trauma, including from his June 2013 hearing, and that provides a nexus opinion on whether the Veteran's current hearing loss is related to his National Guard or possible Reserve service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (noting that "[o]nce VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the [veteran] why one will not or cannot be provided").

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate government repositories and request any outstanding personnel records and service treatment records for National Guard and/or Reserve service for the Veteran from December 1972 through May 2001.  These records should provide verification of service, including the specific dates and corresponding nature of such service (i.e., ACDUTRA or INACDUTRA).  

If such records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  Then, set forth in a clear memorandum all periods of the Veteran's ACDUTRA and INACDUTRA service and associate this memorandum with the claims folder.  All development efforts and/or any negative response should be in writing, and associated with the claims folder.

3.  Schedule the Veteran for an examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's hearing loss is attributable to service, including any period of ACDUTRA or INACDUTRA, specifying whether the disability:

(A) had its onset during the Veteran's period of active service, any period of National Guard or Reserve service (i.e., periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA)) or within one-year of separation from active service; 

(B) is related to the Veteran's active service, any period of National Guard or Reserve service (i.e., ACDUTRA and INACDUTRA); or

(C) was permanently increased beyond its natural progression during any period of National Guard or Reserve service (i.e., ACDUTRA and INACDUTRA).

In doing so, the examiner's attention is invited to:

The notations of an ear infection in the service treatment records in December 1965; 

The Veteran's credible lay statements that he wore hearing protection at work between active duty service and starting National Guard Service; and  

Any threshold shifts between separation and entrance in active duty service, as well as any threshold shifts while in the National Guard.  

In rendering the above opinions, the examiner should consider that the absence of in-service evidence of disability during service, including at the separation examination, is not always fatal to service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Any opinion should also take into account the fact that given that the hearing tests in service were conducted before November 1967, they are likely International 
Standard Organization (ISO) measurements and need to be converted to American Standards Association (ASA) measurements to be compared to post November 1967 hearing tests.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



